Order entered July 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00260-CV

                     GRAPEVINE DIAMOND, L.P., ET AL., Appellants

                                                V.

                                    CITY BANK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01876-2010

                                            ORDER
       Before the Court is appellant Jonathan Aflatouni’s agreed motion to stay. Appellant

Jonathan Aflatouni has filed a petition for bankruptcy in the Bankruptcy Court for the Northern

District of Texas. Pursuant to 11 U.S.C. § 362, further action in this cause is automatically

stayed. See TEX. R. APP. P. 8.2.

       Accordingly, we GRANT appellant’s motion. For administrative purposes, this cause is

ABATED and will be treated as a closed case. It may be reinstated on prompt motion by any

party showing that the stay has been lifted and specifying what further action, if any, is required

from this Court. See TEX. R. APP. P. 8.3.

                                                      /s/   ADA BROWN
                                                            JUSTICE